Title: Replies to Questions from Lord Howe, [7 January? 1775]
From: Franklin, Benjamin
To: Howe, Rear Adm. Richard, Viscount


Franklin, in reply to Mrs. Howe’s request in the preceding document, called upon her immediately. She showed him a letter from her brother that asked for the American’s answers to two questions. First, would his constituents approve his agreeing to pay for the tea, on condition that they were promised redress of their grievances when their assembly petitioned for it? Second, did he still hold to the position he had taken in his “Hints” on aids or requisitions? He answered the questions then and there, in reverse order, and she copied and forwarded his reply that evening.
 

No 9
[January 7?, 1775]
The proposition in the former Paper relating to Aids; is still in Contemplation of the Author, and, as he thinks, is included in the last Article of the present Paper.
The People of America conceiving that Parliament has no Right to tax them, and that there fore all that has been extorted from them by the Operation of the Duty Acts, with the Assistance of an armed Force, preceding the Destruction of the Tea, is so much Injury, which ought in order of time to be first repair’d, before a Demand on the Tea Account can be justly made of them; are not, he thinks likely to approve of the Measure proposed, and pay in the first place the Value demanded, especially as 20 times as much Injury has since been done them by blocking up their Port, and their Castle also seiz’d before by the Crown has not been restor’d, nor any Satisfaction offered them for the same.
